 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARIEL M. SIMON and ULISES SIMON,                   Case No. 1:19-cv-01398-DAD-JDP

12                        Plaintiffs,                   ORDER RESCHEDULING THE
                                                        SCHEDULING CONFERENCE UNTIL
13            v.                                        APRIL 22, 2020, AT 10 A.M.
14
     UNITED STATES OF AMERICA,
15                                                      ECF No. 11
                          Defendant.
16

17            The parties stipulated request for the scheduling conference to be rescheduled, ECF No.

18   11, is granted. The telephonic scheduling conference will now be held on April 22, 2020, at 10

19   a.m. (dial-in: 888-204-5984; passcode: 4446176). The parties’ joint statement is due seven days

20   before the conference.

21
     IT IS SO ORDERED.
22

23
     Dated:        March 13, 2020
24                                                     UNITED STATES MAGISTRATE JUDGE
25

26   No. 205.
27

28
